FORET, Judge.
Defendant, Irene Segura Forrestier, appeals a joint custody judgment with primary custody of the minor child being granted to the father. Finding no error or abuse of discretion, we affirm.
FACTS
Plaintiff and defendant were divorced in December of 1975, and defendant was granted custody of their minor child, Christopher Segura. At the present time, both parents are remarried, and Christopher is fourteen years old. On February 25, 1986, Christopher ran away from his mother’s home in Lafayette and went to live with his father and step-mother in New Iberia. *140Subsequently, plaintiff filed pleadings seeking custody of Christopher. The trial court granted a hearing on the change of custody and, following the hearing, awarded joint custody of the child to the parents, with physical custody to the father with special conditions.
ARGUMENT
The mother argues that the trial judge erred by awarding primary custody to the father in the joint custody decree.
La.C.C. art. 146 provides that changes in custody shall be awarded according to the best interest of the child.
The procedure for appellate review in child custody cases is to give great weight to the determination of the trial judge, and to overturn a determination only when there is a clear abuse of discretion. See Bordelon v. Bordelon, 390 So.2d 1325 (La.1980).
Some evidence deduced at the hearing shows that the minor child was beaten and physically abused on more than one occasion by his mother and step-father. The child testified that he did not want to live with his mother and step-father and would rather live with his father. It was also shown that, when the child was living with his mother and step-father, he had bad grades and was repeatedly absent from school. In fact, he had failed in school.
It is apparent from our review of the record, in light of C.C. art. 146, that the best interest of the child would be served by his remaining with his father.
For the foregoing reasons, the judgment of the trial court is affirmed. Costs of this appeal are assessed to defendant, Irene Segura Forrestier.
AFFIRMED.